The defendant contends that the cross-examination of the defendant by the prosecutor was improper and prejudicial. The defendant did not object at trial. After examining the transcript of this cross-examination, we conclude that there was no miscarriage of justice. Commonwealth v. Freeman, 352 Mass. 556, 563-564 (1967).
The judge was correct in denying the defendant’s motion for a required finding of not guilty. Viewing the evidence in the light most favorable to the Commonwealth, it was evident that the Commonwealth had satisfied its burden under Commonwealth v. Latimore, 378 Mass. 671, 676-677 (1979).

Judgment affirmed.